DETAILED ACTION
	Claims 1-16 are present.  Claims 4 and 16 remain withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Election/Restrictions
Applicant is reminded to use proper claim status identifiers as required by 37 CFR 1.121(c).  Claims 4 was withdrawn in the Office Action dated 09/15/2020 and claim 16 was further withdrawn in the Office Action dated 08/31/2021.  As such, in the amendments filed on 11/15/2021, claim 5 should have been indicated as “currently amended.”   It is noted that indication of claim 4 being “currently amended” is correct although it is permissible to further indicate this claim as withdrawn. 
It is noted that the species election requirement set forth in the Office Action dated 07/15/2020 required an election one species of “TrAZF1 gene or variant thereof” selected from SEQ ID NOS: 2 and 6-140.  In remarks dated 09/15/2020, applicant elected SEQ ID NO: 2 as encoded by SEQ ID NO: 3.  On 03/29/2021 applicant amended claim 1 to recited a “TrAZF1 gene or an ortholog gene thereof.”  The previous election of a “TrAZF1 gene or a variant” is deemed to still apply to a “TrAZF1 gene or an ortholog gene thereof” including any additional recitation in claim 4 that the ortholog gene further encodes a cellulolytic enzyme (i.e. a gene is an ortholog of TrAZF1 gene and encodes a cellulolytic enzyme).  TrAZF1 (SEQ ID NO: 2) further being a cellulolytic enzyme, it would appear that a gene encoding elected SEQ ID NO: 2 that is necessarily an ortholog of the proteins encoded by SEQ ID NOS: 6-140 would also have cellulolytic activity by virtue of being an ortholog of SEQ ID NOS: 6-140.
 As such, claim 4 along with claim 16 are still deemed to be properly withdrawn even after the current amendment to claims 4 and 16 since elected SEQ ID NO: 2 does not read on claim 4.  

Claim Interpretation
	Independent claims 1, 7, 9 and 11 recite a TrAZF1 gene or an ortholog gene thereof.  Koonin (Orthologs, paralogs, and evolutionary genomics, Annu. Rev. Genet. 39 (2005): 309-38) evidences that “Orthologs are genes derived from a single ancestral gene in the last common ancestor of the compared species. This short, simple definition includes two distinct, explicit statements that are important to rationalize; furthermore, it does not include other requirements that might seem natural but are not actually intrinsic to orthology. First, the requirement of a single ancestral gene is central to the concept
of orthology. . . . . Second, the definition specifies the presence of an ancestral gene in the last common ancestor of the compared species rather than in some arbitrary, more ancient ancestor.” Koonin, page 312, right column.  As such, based upon the meaning of ortholog gene as understood in the art as stated by Koonin, “an ortholog gene thereof” as recited in the claims is a naturally-occurring gene produced by evolution from an organism/species different from the species in which a TrAZF1 gene is found and is derived from a single ancestral gene in the last common ancestor of these two organisms/species.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 12 recites the limitation "The method for producing a cellulolytic enzyme in a filamentous fungus cell of claim 9" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12, depending from independent claim 9, recites “The method . . . of claim 9”; however, there is no prior recitation of a “method” in claim 9 or 12 that may provide a literal antecedent basis for “The method” as recited in claim 12.  Further, claim 9 recites a “filamentous fungus cell” and not a method such that claim 9 does not appear to recite any features that may provide for an inherent antecedent basis for “The method” as recited in claim 12.  For this reason, there is no basis to understand as to what claim feature “The method . . . of claim 9” is a reference to such that a “person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement” such that “a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1-3 and 5-15 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Dienes et al. (Identification of a trypsin-like serine protease from Trichoderma reesei QM9414, Enz. Microbial. Technol. 40 (2007): 1087-94) further in view of Zambare et al. (STRAIN IMPROVEMENT OF ALKALINE PROTEASE FROM TRICHODERMA REESEI MTCC-3929 BY PHYSICAL AND CHEMICAL MUTAGEN, IIOAB J 1 (2010): 25-28), Landowski et al. (U.S. 2018/0215797 A1) (claiming priority EP 15180972.0 filed 08/13/2015), and Hakkinen et al. (Screening of candidate regulators for cellulase and hemicellulase production in Trichoderma reesei and identification of a factor essential for cellulase production,” Biotechnol. Biofuels 7 (2014): 14) (previously cited) as evidenced by Deane et al. (Transformation of Trichoderma reesei with a constitutively expressed heterologous fungal chitinase gene, Enz. Microbial Technol. 24 (1999): 419-24) (previously cited).
Dienes et al. teach that Trichoderma reesei “produce a complete set of efficiently secreted cellulolytic enzymes.”  Dienes et al., page 1087, left column.  “An important consideration in production of any protein is the potential problem of proteolytic degradation [5–7]. Undesired degradation of cellulases has been observed in culture filtrates and commercial enzyme preparations from Trichoderma [8–12]. Although filamentous fungi have attracted increasing attention as host organisms for protein production, extracellular proteolytic degradation of homologous and heterologous proteins is still a major issue.  Dienes et al., page 1087, right column.  “The objective of the present work was to identify a major extracellular protease and characterize it in order to establish a possible relation to the target protein degradation. As a result a previously uncharacterized protease was identified, purified and analyzed by mass spectrometry (MS).”  Dienes et al., page 1088, left column.  The strain taught by Dienes et al. is T. reesei QM9414.  The protease taught by Dienes is an alkaline protease active at basic pH.  Dienes et al., Fig. 4.
et al. teach the production of protease as possibly problematic for the production of heterologous proteins in T. reesei.  However, Zambare et al., page 25, describe that “protease account for approximately 40% of the total enzyme sales in various industrial market sectors” and “As only few reports are available on the use of fungal proteases in detergent industry, therefore there is a growing need to exploit fungal proteases for commercial exploitation.”  Zambare et al., abstract, describe UV and NTG treatment of T. reesei to produce a strain useful for producing increased amounts of a particular alkaline protease described therein.  
As such, there is a motivation in the prior art to produce alkaline proteases from fungal sources including from T. reesei wherein a protease from a fungal source is useful for several industrial purposes.  It is noted that similar to as described by Zambare et al., the protease taught by Dienes et al. is active at basic pH.  See Dienes et al., Fig. 4.
Similar to Diene et al., Landowski et al., abstract, teach methods for production of heterologous proteins in filamentous fungal cells.  Landowski et al., paras. [0032]-[0033] (EP 15180972.0, paras. [0027]-[0028]), teach the following:
It is herein disclosed filamentous fungal cells, such as Trichoderma fungal cells, that can be used as expression system enabling high yield production of a heterologous polypeptide, such as a mammalian polypeptide, characterized in that they have reduced or no detectable activity in one or more regulatory proteins selected from ptf1 (SEQ ID NO:1), prp1 (SEQ ID NO:2), ptf9 (SEQ ID NO:3), ptf3 (SEQ ID NO:4), ptf8 (SEQ ID NO:5), ptf5 (SEQ ID NO:6), ptf6 (SEQ ID NO:7), ptf2 (SEQ ID NO:8), ptf4 (SEQ ID NO:9), ptf10 (SEQ ID NO:10), ptf7 (SEQ ID NO:11), and prp2 (SEQ ID NO:12).
[0033]
A high expression of such regulatory proteins has been shown to correlate with a higher total protease activity, together with higher expression of certain proteases in Trichoderma cell. Thus, by reducing or eliminating the activity of such regulatory proteins in filamentous fungal cells, for example, in Trichoderma cells, that produce a heterologous polypeptide, the stability of the produced polypeptide is increased, resulting in an increased level of production of the polypeptide, and in some circumstances, improved quality of the produced polypeptide (e.g., full-length instead of degraded).
et al. is identical to SEQ ID NO: 2 of the specification. Para. [0034] of Landowski et al. describes that SEQ ID NO: 7 of Landowski et al. is encoded by SEQ ID NO: 19 of Landowski et al. that is identical to recited SEQ ID NO: 1. See also EP 15180972.0, para. [0029].
However, Dienes et al., Zambare et al. and Landowski et al. do not directly teach overexpression of a gene identical to recited SEQ ID NO: 1 encoding SEQ ID NO: 2 of the specification, which is identical to SEQ ID NO: 7 of Landowski et al.  Again, Landowski et al. teach that SEQ ID NO: 19 of Landowski et al. that is identical to recited SEQ ID NO: 1 is a gene encoding SEQ ID NO: 2 such that recited SEQ ID NO: 1 is an appropriate gene sequence for expressing the transcription factor of SEQ ID NO: 2 of the specification and SEQ ID NO: 7 of Landowski et al.
Hakkinen et al., abstract, teach that the “soft rot ascomycetal fungus Trichoderma reesei is utilized for industrial production of secreted enzymes, especially lignocellulose degrading enzymes.”  Hakkinen et al. teach that “Several candidate regulatory genes were identified, and shown to have an effect on cellulase and hemicellulase production when overexpressed in T. reesei [a filamentous fungus]. Furthermore, the genomic context of the CAZy genes and co-regulated candidate regulatory genes were analyzed.”  Hakkinen et al., page 2, right column.  Fig. 2 and Table 2 of Hakkinen et al. teach several identified genes encoding transcription factors and regulatory proteins placed into an overexpression construct and overexpressed in T. reesei.  In particular, Table 2 of Hakkinen et al. identify several genes encoding fungal transcription factors and regulatory proteins expressed in constructs pMH8-pMH37 that as shown in Fig. 4 of Hakkinen et al. when overexpressed in T. reesei results in increased production of several proteins/enzymes including xylanase, cellulase, cellobiohydrolase and endoglucanase.  “The genes were cloned to an expression vector [i.e. a cassette] under the A. nidulans gpdA promoter.”  Hakkinen et al. page 8, left column.  Deane et al., page 423, right column, evidences that “the gpdA promoter of A. nidulans is expressed constitutively in T. reesei.”  Hakkinen et al. teach that the described expression vector/cassette produced “overexpression construct integrated as a single copy,” wherein “integrated” indicates introduction into the genome of T. reesei.  Hakkinen et al., page 8, left column.  The strain used for transformation by Hakkinen et al. is T. reesei QM9414, the same strain taught by Dienes et al.  Hakkinen et al., page 8, left column.
et al. teach that overexpression of certain transcription factors and regulatory factors in T. reesei can increase the secretion of at least cellulases.
As discussed, Dienes et al., Zambare et al. and Landowski et al. do not directly teach overexpression of a gene identical to recited SEQ ID NO: 1 encoding SEQ ID NO: 2 of the specification, which is identical to SEQ ID NO: 7 of Landowski et al.  However, the cited prior art teach the following:
As taught by Zambare et al. it is desirable to modify T. reesei strains to increase protease production, particularly alkaline protease.
Landowski et al. teach that the transcription factor identified as ptf6 (SEQ ID NO:7) of Landowski et al.—that is identical to SEQ ID NO: 2 and encoded by recited SEQ ID NO: 1—is associated with production of proteases in T. reesei.
Dienes et al. teach that at least an alkaline protease is produced by T. reesei QM9414.
Hakkinen et al. teach that transcription factors or regulatory proteins can be overexpressed to increase secretion of the proteins/enzymes including cellulases that are regulated by such transcription factors in T. reesei QM9414.
Zambare et al. teach that production of proteases in T. reesei is desirable as far as such protease have industrial uses, for example, in detergents.  Since Landowski et al. teach that high expression of such regulatory proteins (i.e. SEQ ID NO: 7 of Landowski et al. (recited SEQ ID NO: 7) as discussed) has been shown to correlate with a higher total protease activity, at the time of filing the ordinarily skilled artisan would have been motivated to overexpress a gene encoding such a regulatory in T. reesei for applications where increased production of protease is desirable as taught by Zambare et al.  Hakkinen et al. directly teach that overexpression of transcription factors and regulatory proteins associated with the production of cellulases in T. reesei QM9414 can produce large increases in cellulase production.  Since high levels of expression of SEQ ID NO: 7 of Landowski et al. as encoded by recited SEQ ID NO: 1 is directly taught by Landowski et al. to “correlate with a higher total protease activity,” the ordinarily skilled artisan would have been motivated to overexpress the gene of SEQ ID NO: 1 in order to obtain the benefit of increased protease production, which is taught to be desirable by Zambare et al., since Hakkinen et al. teach that overexpression of regulatory genes associated with production of secreted enzymes by T. reesei can increase production of such secreted enzymes.  
et al. teach overexpression of regulatory proteins to increase secretion of enzymes from T. reesei.  This teaching would have motivated the ordinarily skilled artisan at the time of filing to overexpress regulatory proteins associated with the production of any desired enzyme secreted by T. reesei whether a protease or a cellulase.  As instructed by Hakkinen et al., the ordinarily skilled artisan would have been motivated to utilize the techniques of Hakkinen et al. to overexpress any transcription factor or regulatory protein in T. reesei for which such overexpression is desired including by integrative transformation into the genome of T. reesei using an expression/vector cassette having a gpdA promoter of A. nidulans constitutive promoter and the gene of SEQ ID NO: 1, which encodes SEQ ID NO: 7 of Landowski et al. and SEQ ID NO: 2 of the specification as discussed.
Regarding recitation in the claims of production of a cellulolytic enzyme including cellulase as recited in claim 5, as discussed above, T. reesei soft rot ascomycetal fungus Trichoderma reesei is utilized for industrial production of secreted enzymes, especially lignocellulose degrading enzymes.  Trichoderma reesei “produce a complete set of efficiently secreted cellulolytic enzymes.”  Dienes et al., page 1087, left column.  Fig. 4 of Hakkinen et al. report the cellulase and xylanase production by “recombinant strains as compared to the maximum activity produced in cultures of the parental strain,” which is a direct description that the parental strain (T. reesei QM9414) produces cellulases and xylanases without any recombinant modification.  That is, the wild-type T. reesei QM9414 taught by Dienes et al. and Hakkinen et al. produces cellulases without any modification wherein such production of cellulase would not be eliminated or expected to be eliminated by overexpression of a gene of recited SEQ ID NO: 1.
Regarding claim 6, T. reesei is well known in the art as a member of the class of Sordariomycetes.

Response to arguments
Applicant argues:
Applicant submits it is not obvious to overexpress TrAZF1 gene in a filamentous fungus cell in view of Zambare, Dienes and Hakkinen because none of these cited references discloses or suggests AZF1.

et al. is cited for teaching AZF1 (recited SEQ ID NO: 2) and that its expression is associated with protease production in T. reesei.  

Applicant argues:
Further, it is not obvious either to overexpress TrAZF1 gene in a filamentous fungus cell in order to improve the production of a cellulolytic enzyme in view of Zambare, Landowski and Dienes because they do not relate to the improvement of the production of cellulolytic enzymes as set forth in the amended claims.

“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”  MPEP 2144(IV).
The grounds of rejection are based upon overexpression of a gene encoding recited SEQ ID NO: 2 for the purpose of increased protease production.  Although such purpose is different from the applicant’s subjective purpose, the motivation to combine does not have to match applicant’s purpose as explained by MPEP 2144(IV).
Regarding recitation in the claims of production of a cellulolytic enzyme, the rejection notes: the wild-type T. reesei QM9414 taught by Dienes et al. and Hakkinen et al. produces cellulases without any modification wherein such production of cellulase would not be eliminated or expected to be eliminated by overexpression of a gene of SEQ ID NO: 1.
That is, all strains of T. reesei QM9414 produce cellulases unless modified otherwise including any that overexpress recited SEQ ID NO: 1 encoding SEQ ID NO: 2. It is noted that the claims do not recite any requirement that the quantity or quality of production of cellulolytic enzyme be different from any naturally-occurring filamentous fungus cell and the evidence of record does not establish that overexpression of TrAZF1 gene would modify cellulase or protease production in any fungus other than T. reesei.
The following guidance from MPEP 2145(II) is also noted: "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652